DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,9,10,11,12,13,20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Vantrease (patent application publication No. 2019/0294413).
Vantrease taught the invention  substantially as claimed including (as to claim 1) A processor-implemented (e.g., computing engine in fig. 6) method, comprising: determining a first multiplication matrix and   a second multiplication matrix, based on an input multiplicand matrix and an input multiplier matrix that are generated from an input signal (e.g., see fig. 7B,(step 750) fig. 8,(step 820)  fig. 10 (step 1020) and paragraphs 0017-0018,0091,0097)[quantizing input floating point inputs for matrix multiplication  in 
Vantrease did not expressly detail determining a matrix to be restored, based on the first multiplication matrix and the second multiplication matrix (e.g., see paragraphs0095-0096). Vantrease however taught quantization is used for data size reduction of network parameters in a particular range (e.g., quantizing floating point value to 0-255 for 8-bit signed integers e.g., see paragraph 0086) and convolution operation using integer numbers may be performed more efficiently using integers versus floating point number (e.g., see paragraphs 0089-0090). One of ordinary skill 
Due to the similarities between claims 1 and 11 and 20; claim 11 and 20 are rejected for the same reason as claim 1 above. As to the processor Vantrease taught computing engine in fig. 6, and as to memory Vantrease taught this limitation (e.g., see paragraph 0129). 

As to claim 2 Vantrease taught The processor-implemented method of claim 1, wherein the determining of the first multiplication matrix and the second multiplication matrix comprises: quantizing elements of the input multiplicand matrix and the input multiplier matrix, based on a positive number interval of a multiplication matrix value range and a negative number interval of the multiplication matrix value range, to obtain the first multiplication matrix and the second multiplication matrix, wherein a numerical range of the positive number interval is asymmetric with a numerical range of the negative number interval (e.g., see paragraphs 0085-0086).
As claim 9 Vantrease taught The processor-implemented method of claim 1, wherein the input multiplicand matrix and the input multiplier matrix each comprise a float matrix(step 810 in fig. 8), and the first multiplication matrix and the second multiplication matrix each comprise an integer matrix(e.g., see steps 820,840 in fig. 8) 
As to claim 10 Vantrease taught  a non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform the processor-implemented method of claim 1 (e.g., see paragraph 0129).
As to claim 12 Vantrease taught  The processing device of claim 11, wherein the one or more processors comprise: configured to determine the first multiplication matrix and the second multiplication matrix, based on the input multiplicand matrix and the input multiplier matrix; a matrix operation module configured to determine the matrix to be restored, based on the first multiplication matrix and the second multiplication matrix; determine the matrix restoration constraint value, based on the matrix to be restored; and a matrix restoration module configured to determine the multiplication result of the input multiplicand matrix and the input multiplier matrix, based on the matrix restoration constraint value and the matrix to be restored (these features are detailed in the rejection of claims 1 and 11 above). As the above operations being performed by a quantization module  and a constraint value determining module, Vantrease taught memory storing instructions  and software applications that are used to implement the operations of the Vantrease system (e.g., see paragraph 0129). Therefore one of ordinary skill would have been motivated to implement the Vantrease teachings using modular programming at least to provide efficient operation and programming of the functions (e.g., quantization and constraint determination) using the instructions as taught by Vantrease.. 
. 
Allowable Subject Matter
Claims 3-8,14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 3 requires among other things,  The processor-implemented method of claim 1, wherein the determining of the matrix restoration constraint value comprises: determining a position where a certain reference value in the matrix to be restored is present; extracting a row vector and a column vector corresponding to the position where the certain reference value is present from the input multiplicand matrix and the input multiplier matrix, respectively; and determining the matrix restoration constraint value by using the row vector and the column vector. 
The closest prior art includes Vantrease (patent application publication No. 2019/0294413). Vantrease taught the limitations of claim 1 (which claims 3 depends) and claims 11,12,20 as detailed above in the rejection of claim 1, however Vantrease did not disclose  The processor-implemented method of claim 1, wherein the determining of the matrix restoration constraint value comprises: determining a position where a certain reference value in the matrix to be restored is present; extracting a row vector and a column vector corresponding to the position where the certain reference value is present from the input multiplicand matrix and the input multiplier matrix, respectively; and determining the matrix restoration constraint value by using the row vector and the column vector.  Claims 14 recites similar limitations.
As to claim 5, Vantrease also does not disclose The processor-implemented method of claim 1, wherein the determining of the multiplication result of the input multiplicand matrix and the input multiplier matrix comprises: determining a position of the matrix restoration constraint value in a restoration matrix based on a position where a certain reference value is present in the matrix to be restored; and restoring other elements excluding the position where the certain reference value in the matrix to be restored is present, based on the matrix restoration constraint value, to obtain the restoration matrix, and determining the restoration matrix as the multiplication result of the input multiplicand matrix and the input multiplier matrix. 
Claim 16 recites similar limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Burger (patent application publication No. 2019/0340499 (disclosed quantization of DNN accelerators (e.g., see abstract).
Watson (patent No. 5,629, 780) disclosed image data compression having minimum perceptual error (e.g., see abstract and fig 2).
Langer (patent No. 9,189,458) disclosed parameter estimation  for matrices (e.g., see abstract).
Andreev (patent No. 10,096,133) disclosed blendshape compression system (e.g., see abstract).
Chen (patent No. 10511860) disclosed signal transforming method including determining matrices (e.g., see abstract).
Muralimanohar (patent No. 11,157,237) disclosed memristive dot product circuit based floating point computations (e.g., see abstract).
	Kim (patent application publication No. 2009/0238271) disclosed system for encoding and decoding using alternative converter according to the correlation of residual signal (e.g., see abstract).

Badin (patent application publication No. 2017/0270073) disclosed memory reduction method for fixed point matrix multiply (e.g., see abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC COLEMAN whose telephone number is (571)272-4163. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 0-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

ERIC . COLEMAN
Primary Examiner
Art Unit 2183



EC
/ERIC COLEMAN/           Primary Examiner, Art Unit 2183